Citation Nr: 1510618	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for left shoulder residual scarring associated with status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to August 3, 2011, and as 30 percent on and after August 3, 2011.

2.  Entitlement to an increased disability rating for status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to April 28, 2010, and from May 1, 2011, to August 2, 2011; and evaluated as 20 percent from August 3, 2011, to January 5, 2011, and on and after August 1, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to March 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to an increased disability rating for status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to April 28, 2010, and from May 1, 2011, to August 2, 2011; and evaluated as 20 percent from August 3, 2011, to January 5, 2011, and on and after August 1, 2014; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

At his January 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal for entitlement to an increased disability rating for left shoulder residual scarring associated with status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to August 3, 2011, and as 30 percent on and after August 3, 2011.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to an increased disability rating for left shoulder residual scarring associated with status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to August 3, 2011, and as 30 percent on and after August 3, 2011, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

At his January 2015 Board videoconference hearing, the Veteran testified that he wished to withdraw the appeal of his claim of entitlement to an increased disability rating for left shoulder residual scarring associated with status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to August 3, 2011, and as 30 percent on and after August 3, 2011.  Thus, this issue is no longer for appellate consideration.  






ORDER

The appeal for entitlement to an increased disability rating for left shoulder residual scarring associated with status post complete reconstruction of the left shoulder with residuals and recurrent injury, evaluated as 10 percent prior to August 3, 2011, and as 30 percent on and after August 3, 2011, is dismissed.


REMAND

Left Shoulder Disability

The record shows that the Veteran last underwent VA examination in connection with his claim for an increased disability rating for his left shoulder disability in January 2012.  At his January 2015 hearing, the Veteran testified that his left shoulder disability had worsened in severity since the January 2012 examination, and that he had undergone two more shoulder surgeries since that time.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when last examined, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected status post complete reconstruction of the left shoulder with residuals and recurrent injury.

TDIU

The Veteran has not undergone a VA examination in connection with his claim of entitlement to a TDIU, and the record does not include a competent, medical opinion as to whether his service-connected disabilities preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  While the Veteran submitted a written statement dated July 2012 from a primary care physician indicating that the Veteran is unemployable at those professions in which he has previously participated which require physical labor, the Board finds that this statement is not supported by a sufficient rationale.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  As a result, the Board finds that a remand for a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from July 2012 to the present.

Further, the Veteran testified at his January 2015 hearing that he has been awarded disability benefits from the Social Security Administration (SSA).  While the Veteran's electronic claims file contains records from SSA, the evidence does not demonstrate a grant of benefits.  As such, the Board finds the RO should request updated SSA records for the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist specifically includes requesting information from other Federal departments).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the SSA and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected status post complete reconstruction of the left shoulder with residuals and recurrent injury.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination report and treatment records, SSA records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's status post complete reconstruction of the left shoulder with residuals and recurrent injury in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should provide an opinion as to the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age. 

A complete rationale for any opinion advanced must be provided.

5.  Thereafter, re-adjudicate the claims of entitlement to a disability rating in excess of 10 percent for status post complete reconstruction of the left shoulder with residuals and recurrent injury prior to April 28, 2010, and from May 1, 2011, to August 2, 2011; and a disability rating in excess of 20 percent from August 3, 2011 to January 5, 2011, and on and after August 1, 2014; and entitlement to a TDIU.  If the benefits sought on appeal are not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


